Citation Nr: 1503375	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-27 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than May 9, 2011, for service connection for squamous cell carcinoma of the glottic larynx.  

3.  Entitlement to an increased rating for squamous cell carcinoma of the glottic larynx.  

4.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 (2014) for convalescence from treatment for squamous cell carcinoma of the glottic larynx.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

Among the rating actions undertaken in January 2012 was the RO's assignment of an initial rating of 0 percent for squamous cell carcinoma of the glottis larynx.  The Veteran in May 2012 offered his written disagreement with the rating assigned and this was followed by additional rating action in September 2012 in which the 0 percent rating was increased to 10 percent, effective from the original date of claim in May 2011.  However, the record does not indicate that the Veteran withdrew his notice of disagreement or that he was satisfied with the 10 percent rating assigned, and in the absence of a statement of the case, remand pursuant to Manlincon v. West, 12, Vet. App. 238 (1999), is required.  That question is further addressed in the REMAND below.  

The appellate issues involving the questions of an earlier effective date and temporary total rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Bilateral hearing loss for VA purposes is attributable to inservice acoustic trauma.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system, including a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307 (2013)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for grants of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a) (2013).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

By this appeal, the Veteran seeks service connection for bilateral hearing loss on the basis of inservice acoustic trauma consisting of weapons fire and tank noise to which he exposed without hearing protection.  His credible account of inservice acoustic trauma is corroborated by service department records indicating that his military occupational specialty was that of a light weapons infantryman.  On the basis of the foregoing, the existence of inservice acoustic trauma is conceded.  

Service treatment records are negative for complaints or findings involving hearing loss, although the Veteran's spouse in a May 2011 statement indicated that she had known the Veteran five years prior to his entry into military service and that she had personally observed a change in his hearing following his release from active duty.  The existence of hearing loss for VA purposes is documented through a VA audiological examination in October 2011, and at that time, a bilateral sensorineural hearing loss was diagnosed.  That VA examiner opined that it was less likely as not that hearing loss of either ear of the Veteran was caused by or the result of an inservice event, inclusive of hazardous noise exposure, citing normal hearing by audiometric testing at service entrance and separation, without significant shifts in hearing threshold levels since enlistment, as well as a recent report by the Institute of Medicine in which it was found that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  

That notwithstanding, the U.S. Court of Appeals for Veteran's Claims has determined that service connection for a current hearing disability is not precluded where auditory acuity is within normal audiometric testing limits at service separation.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Rather, one may nevertheless establish service connection for a current hearing loss disorder by submitting competent evidence that the current disability is causally related to his service.  Id. at 160.  

Moreover, the same VA examiner in October 2011 determined that it was at least as likely as not that the Veteran's tinnitus, as a symptom associated with hearing loss, , was of service origin due to acoustic trauma in service.  She likewise cited the Veteran's recent reporting that he had tinnitus following military noise exposure and she indicated that there was exposure to continuous hazardous noise without hearing protection while in service, with that noise exposure causing cochlear damage resulting in tinnitus.

Analysis of the record indicates that the Veteran was subject to inservice acoustic trauma while in military service, but not thereafter as his employment and recreational activities were not such as to entail acoustic trauma.  He is shown to have bilateral hearing loss meeting the criteria of 38 C.F.R. § 3.385 and there is competent and credible evidence of a change in the Veteran's hearing immediately following his service discharge, as set forth by his spouse.  As well, the Veteran is competent to testify as to those things that come to him through his senses, such as the occurrence of acoustic trauma or his experiencing of hearing loss now and in the past, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) and his account thereof is not incredible.  Moreover, the Veteran's tinnitus, now service-connected, is linked by medical opinion evidence to hearing loss and, thus, it would be counterintuitive to deny the existence of a nexus between the Veteran's claimed bilateral hearing loss and his period of military service, inclusive of acoustic trauma.  

On the basis of the foregoing, and with resolution of reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is conceded.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The record reflects that service connection for squamous cell carcinoma of the glottic larynx was established by rating action of the RO in January 2012, effective from the date of receipt by VA of the Veteran's claim on May 9, 2011.  By this appeal, the Veteran challenges the effective date assigned on the basis that VA had knowledge that he was receiving treatment for laryngeal cancer either directly from VA or at VA expense through a fee-basis provider in or about July 2010.  He argues that VA's knowledge of the existence of his laryngeal cancer and its treatment from mid-2010 is or should be a basis for a finding of an informal claim, which he notes was formalized in May 2011 through submission of a written application.  As well, he seeks a temporary total rating for treatment afforded him beginning July 1, 2010, for his larynx cancer and its treatment, including a laryngectomy and radiation, and the need for convalescence therefrom.  

Unfortunately, the Board is unable to adjudicate the merits of those claims inasmuch as much additional, pertinent evidence that was received by the RO just prior to or following issuance of the statement of the case in August 2012 and prior to the February 2014 certification of the instant appeal to the Board, albeit without RO consideration of such evidence.  That evidence includes inpatient and outpatient treatment records compiled by or on behalf of VA from 2005 to 2012 (added to the claims folder on October 1, 2012); the report of a VA nose, throat, larynx, and pharynx examination in September 2012 (added to the claims folder on September 14, 2012), and VA outpatient  treatment records compiled from March to July 2012 (added to the claims folder on July 17, 2012, but not considered in the statement of the case).  As such, remand to permit the AOJ to review the cited evidence in conjunction with the other evidence of record is required.  

Also, the Board notes that additional documentary evidence consisting of VA treatment records covering the period from June to October 2013 were made a part of the record in April 2014.  Ordinarily, the Board would solicit a waiver for initial review of those records by the AOJ, but inasmuch as there are other grounds for the to return this case to the AOJ, appropriate consideration of that evidence may be accomplished on remand.   

Additionally, as indicated in the Introduction above, further action is needed by the AOJ in connection with the Veteran's claim for a higher initial rating for squamous cell carcinoma of his glottic larynx per Manlincon, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's electronic VA claims folder all pertinent VA treatment reports not already on file.  

2.  Issue to the Veteran a statement of the case involving the pending claim for entitlement to an initial rating in excess of 10 percent for squamous cell carcinoma of the glottic larynx and advise him in writing of the need to 

perfect his appeal of such issue by the timely filing of a substantive appeal as to that matter in the event that he is desirous of appellate review of that question by the Board at a later point in time.  

3.  Readjudicate the issues of an earlier effective date for service connection for squamous cell carcinoma of the glottic larynx and a temporary total rating based on the need for convalescence from surgery and radiation treatment for squamous cell carcinoma of the glottic larynx, based on all of the evidence of record including that submitted prior to the release of the statement of the case, inclusive of VA treatment reports from March to July 2012, as well as all of the evidence received by VA, including the Board, since issuance of the statement of the case.  If any benefits are not granted to the Veteran's satisfaction, then provide to him a supplemental statement of the case and afford him a reasonable period for a response before returning the case to the Board for further review.  

No action by the appellant is needed until further notice is received.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



                                                                  (CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


